Case 2:18-ml-02814-AB-FFM Document 199-12 Filed 02/26/19 Page 1 of 2 Page ID
                                 #:6432




                EXHIBIT 18
                                                                                                                           EXHIBIT 18-1
                   Case 2:18-ml-02814-AB-FFM Document 199-12 Filed 02/26/19 Page 2 of 2 Page ID
                                                    #:6433




           From:                              Lempke, David (D.A.)
           Sent:                              Monday, September 26, 2011 10:11 AM
           To:                                Hamm, Tom (T.R.)
           Subject:                           FW: 2012 Focus Transmission Issues



           What's latest TSB# for Fiesta and the new cal release?
           Dave



           From: Charles Baldree [mailto:cbaldree.rusuddenlink.net]
           Sent: Tuesday, September 20, 2011 9:46 PM
           To: Lempke, David (D.A.)
           Subject: 2012 Focus Transmission Issues

           Hello David

           Just thought I would provide some feedback, and find out when the new TSB will be out. I am still having problems with
           my transmission {shuttering, hesitating, whining noise, etc) but this week a couple of new ones surfaced. I experienced it
           twice. Both time I think the car was probably in about third gear when the transmission seemed to go in "free fall. It simply
           stopped working. After a few seconds, the transmission kicked back in with a loud thump and shutter. The loss of power
           could have been serious in on-coming traffic.

           The original TSB helped with the shift points, but I am really hoping the second TSB will fix the remaining problems. I was
           looking at all the posts on Focus Fanatics and believe me there are many, many 2012 Focus owners who are up in arms
           over the Getrag transmission. I think if Ford doesn't do something quick there will be a revolt. Owners are so mad they are
           bad mouthing the product something furious. Also, some of them think there is a serious safety issue with the
           transmission and plan to contact the appropriate government authority to demand a recall. Other owners are asking for
           the Company to provide an extended warranty on the transmission.

           Boy, what a mess - and too bad because other than the transmission the new Focus is great. I know that from my own
           experience the transmission problems are serious. If left unchecked it will probably stunt Focus sales and could well bring
           a lot of unwanted publicity.

           I am trying to hold off doing anything, hoping that the new TSB will be adequate to calm me and the natives (customers)
           down.

           I would appreciate getting an update from you.

           Charles Baldree
           252-756-1408




                                                                          1




Produced by Ford Subject to                                 the Protective Order in Vargas                                            VGS20044739
    Produced by Ford Subject to Highly Confidential Protective Order
